UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 13-1999


In Re:    THOMAS CREIGHTON SHRADER,

                 Petitioner.




         On Petition for Writ of Mandamus.     (1:09-cr-00270-1)


Submitted:    November 26, 2013              Decided:   December 4, 2013


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Thomas Creighton Shrader, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Thomas     Creighton     Shrader   petitions           for   a    writ     of

mandamus seeking an order directing the district court to arrest

judgment.     See Fed. R. Crim. P. 34.          We conclude that Shrader is

not entitled to mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only in extraordinary circumstances.              Kerr v. U.S. Dist. Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d
509,   516-17    (4th    Cir.   2003).       Further,     mandamus            relief    is

available only when the petitioner has a clear right to the

relief sought.         In re First Fed. Sav. & Loan Ass’n, 860 F.2d
135,   138   (4th     Cir.   1988).     Mandamus    may       not    be   used     as    a

substitute for appeal.          In re Lockheed Martin Corp., 503 F.3d
351, 353 (4th Cir. 2007).

             The relief sought by Shrader is not available by way

of mandamus.        Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                              We

dispense     with     oral   argument     because       the    facts      and     legal

contentions     are    adequately     presented    in    the    materials        before

this court and argument would not aid the decisional process.



                                                                     PETITION DENIED




                                         2